Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 3/21/2022, wherein claims 21, 23, 24, 26-30, 32, 34, 36, 38-39 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 23, 24, 26-30, 32, 34, 36, 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tawney et al. (U.S. Patent No. 6402879)(figs. 1-3) in view of Tawney et al. (U.S. Patent No. 6402879)(figs. 14-17), and further in view of Swigart et al. (U.S. 20070277396).
Regarding claim 21, Tawney teaches a fluid-filled chamber (10) (col. 11, lines 1-23) comprising: a first barrier portion (12) including a first surface (lower surface of 12); a second barrier portion (14) including a second surface (upper surface of 14) that opposes the first surface (fig. 3), the second barrier portion joined to the first barrier portion to form a chamber defining an interior void between the first surface and the second surface (fig. 3) (col. 11, lines 1-23); and a tensile element (16) disposed within the interior void and formed from a sheet of material having a first side (upper side of 16) and a second side disposed on an opposite side of the sheet of material (lower side of 16) than the first side, the sheet of material being secured to the first surface of the first barrier portion at a plurality of first bond areas (18) and being secured to the second surface of the second barrier portion at a plurality of second bond areas (20) (col. 11, lines 1-23), the plurality of first bond areas form rows of first bond areas extending in a first direction extending substantially perpendicular to a longitudinal axis of the fluid-filled chamber (rows of 18, fig. 2), the plurality of second bond areas extending  in the first direction to form rows of second bond areas (rows of 20, fig. 2) that are offset from the rows of first bond areas in a second direction extending substantially parallel to the longitudinal axis (fig. 2 shows 18 and 20 being offset in a direction substantially parallel to the longitudinal axis); and teaches a first bond inhibitor disposed on the first surface of the first barrier portion between the first barrier portion and the tensile element (barrier sheets treated with weld prevention material which can be used between layers  to prevent unintended welds, col. 24, lines 10-34), the first bond inhibitor being formed from a sheet of material (Teflon coated fabrics or strips, col. 24, lines 10-34) and including a plurality of first apertures formed therethrough at the first bond areas ( the weld prevention material would generally be the negative image of the desired connection sites and bonding only takes place where layers are in direct contact and  are not separated by the bond inhibitor which necessitates apertures extending through the first bond inhibitor at the first bond areas(col. 24, lines 35-54, figs. 1-3)) ; and a second bond inhibitor disposed on the second surface of the second barrier portion between the second portion and the tensile element (barrier sheets treated with weld prevention material which can be used between layers  to prevent unintended welds, col. 24, lines 10-34), the second bond inhibitor being formed from a sheet of material (Teflon coated fabrics or strips, col. 24, lines 10-34) and including a plurality of second apertures formed therethrough at the second bond areas ( the weld prevention material would generally be the negative image of the desired connection sites and bonding only takes place where layers are in direct contact and  are not separated by the bond inhibitor which necessitates apertures extending through the second bond inhibitor at the second bond areas (col. 24, lines 35-54, figs. 1-3)); but doesn’t specifically teach the sheet of material defining a plurality frustoconical structures that taper in a direction between the first barrier portion and the second barrier portion, one or more of the first bond areas being larger than other of the first bond areas and alternating with the other of the first bond areas in the first direction and one or more of the second bond areas being larger than other of the second bond areas and alternating with the other of the second bond areas in the first direction.
Tawney teaches another embodiment (figs. 14-17) having a first barrier portion (56), a second barrier portion (58), and a tensile element (60) formed by a sheet of material disposed between the first and second barrier portions (figs, 14,16,17) (col. 13, lines 51-53), wherein the sheet of material defines a plurality of frustoconical structures  that taper in a direction between the first barrier portion and the second barrier portion (tapering frustoconical structures of 60 at least in sections A,B,C, see fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the sheet of material of Tawney (figs. 1-3) so as to define a plurality frustoconical structures that taper in a direction between the first barrier portion and the second barrier portion in view of Tawney (figs. 14-17) in order to provide desired cushioning features that would be achieved by the sheet material defining a plurality of frustoconical structures that taper in a direction between the first barrier portion and the second barrier portion. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the sheet of material of Tawney (figs. 1-3) so as to define a plurality frustoconical structures that taper in a direction between the first barrier portion and the second barrier portion because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04). The applicant has not provided a particular reason for the tapering frustoconical shape of the structures, and the examiner finds that applicant’s specification recites that many shapes of bond areas may be used (para. 91) which would affect the shape of the structures of the sheet material.
	The Tawney combined reference fails to teach one or more of the first bond areas being larger than other of the first bond areas and alternating with the other of the first bond areas in the first direction and one or more of the second bond areas being larger than other of the second bond areas and alternating with the other of the second bond areas in the first direction.
Swigart teaches a fluid filled bladder (102) having a plurality of first circular connection areas (106b)(fig. 1B) at an upper surface of the fluid filled bladder (fig. 1B, fig. 1E) and a plurality of second circular connection areas (106b)(fig. 1C) at a lower surface of the fluid filled bladder (fig. 1C, fig. 1E) (para. 53), one or more of the first connection areas (A, see annotated fig.) being larger than other of the first connection areas (B, see annotated fig.) and one or more of the second connection areas (C, see annotated fig.) being larger than other of the second connection areas (D, see annotated fig.)(paras. 37, 57), A and B alternating along the length and width of the bladder so as to form rows of first bond areas, and C and D alternating along the length and width of the bladder so as to form rows of second bond areas (figs. 1B,1C).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have  made one or more of the first bond areas of  the Tawney combined reference larger than other of the first bond areas, and one or more of the second bond areas of the Tawney combined reference larger than other of the second bond areas, the one or more of the first bond areas and the other of the first bond areas alternating in the length and width directions of the bladder (in the first and second directions), the one or more of the second bond areas and the other of the second bond areas alternating in the length and width directions of the bladder (in the first and second directions) in view of Swigart in ordered to provide varied support (para. 8 of Swigart). The examiner notes that the rows of second bond areas of the Tawney/Swigart combined reference would be offset from the rows of first bond areas of the Tawney/Swigart combined reference in the second direction because this feature is taught by Tawney (fig. 2 of Tawney).
Regarding claim 23, the Tawney/Swigart combined reference teaches the one or more of the first bond areas and the other of the first bond areas are spaced apart from one another and alternate in the  second direction (figs. 1,2, of Tawney, fig. 1B of Swigart, see annotated fig.).
Regarding claim 24, the Tawney/Swigart combined reference teaches the first bond areas include a circular shape (figs. 1,2 of Tawney).
Regarding claim 26, the Tawney/Swigart combined reference teaches the one or more of the second bond areas and the other of the second bond areas are spaced apart from one another and alternate in the second direction (figs. 1,2, of Tawney, fig. 1C of Swigart, see annotated fig.).
Regarding claim 27, the Tawney/Swigart combined reference teaches the second bond areas include a circular shape (figs. 1,2 of Tawney).
Regarding claim 28, the Tawney/Swigart combined reference teaches the first bond areas, and the second bond areas include a substantially circular shape (figs. 1,2, of Tawney), the one or more of the first bond areas and the one or more of the second bond areas having a larger diameter than the other of the first bond areas and the other of the second bond areas (figs. 1B,1C of Swigart, see annotated fig.).
Regarding claim 29, the Tawney/Swigart combined reference teaches the one or more of the first bond areas alternate with the other of the first bond areas in a regularly repeating pattern along a width and a length of the chamber (fig. 1B of Swigart, see annotated fig.).
Regarding claim 30, the Tawney/Swigart combined reference teaches the one or more of the second bond areas alternate with the other of the second bond areas in a regularly repeating pattern along the width and the length of the chamber (fig. 1C of Swigart, see annotated fig.).


Regarding claim 32, Tawney teaches a fluid-filled chamber (10) (col. 11, lines 1-23) comprising: a first barrier portion (12) including a first surface (lower surface of 12); a second barrier portion (14) including a second surface (upper surface of 14) that opposes the first surface (fig. 3), the second barrier portion joined to the first barrier portion to form a chamber defining an interior void between the first surface and the second surface (fig. 3) (col. 11, lines 1-23); and a tensile element (16) disposed within the interior void and formed from a sheet of material having a first side (upper side of 16) and a second side disposed on an opposite side of the sheet of material (lower side of 16) than the first side, the sheet of material being secured to the first surface of the first barrier portion at a plurality of first bond areas (18) and being secured to the second surface of the second barrier portion at a plurality of second bond areas (20) (col. 11, lines 1-23), the plurality of first bond areas form rows of first bond areas extending in a first direction extending substantially perpendicular to a longitudinal axis of the fluid-filled chamber (rows of 18, fig. 2), the plurality of second bond areas extending  in the first direction to form rows of second bond areas (rows of 20, fig. 2) that are offset from the rows of first bond areas in a second direction extending substantially parallel to the longitudinal axis (fig. 2 shows 18 and 20 being offset in a direction substantially parallel to the longitudinal axis); and teaches a first bond inhibitor disposed on the first surface of the first barrier portion between the first barrier portion and the tensile element (barrier sheets treated with weld prevention material which can be used between layers  to prevent unintended welds, col. 24, lines 10-34), the first bond inhibitor being formed from a sheet of material (Teflon coated fabrics or strips, col. 24, lines 10-34) and including a plurality of first apertures formed therethrough at the first bond areas ( the weld prevention material would generally be the negative image of the desired connection sites and bonding only takes place where layers are in direct contact and  are not separated by the bond inhibitor which necessitates apertures extending through the first bond inhibitor at the first bond areas(col. 24, lines 35-54, figs. 1-3)); and a second bond inhibitor disposed on the second surface of the second barrier portion between the second portion and the tensile element (barrier sheets treated with weld prevention material which can be used between layers  to prevent unintended welds, col. 24, lines 10-34), the second bond inhibitor being formed from a sheet of material (Teflon coated fabrics or strips, col. 24, lines 10-34) and including a plurality of second apertures formed therethrough at the second bond areas ( the weld prevention material would generally be the negative image of the desired connection sites and bonding only takes place where layers are in direct contact and  are not separated by the bond inhibitor which necessitates apertures extending through the second bond inhibitor at the second bond areas(col. 24, lines 35-54, figs. 1-3)); but doesn’t specifically teach the sheet of material defining a plurality frustoconical structures that taper in a direction between the first barrier portion and the second barrier portion, one or more of the first bond areas being larger than other of the first bond areas and alternating with the other of the first bond areas in the first direction and one or more of the second bond areas being larger than other of the second bond areas and alternating with the other of the second bond areas in the first direction.

Tawney teaches another embodiment (figs. 14-17) having a first barrier portion (56), a second barrier portion (58), and a tensile element (60) formed by a sheet of material disposed between the first and second barrier portions (figs, 14,16,17) (col. 13, lines 51-53), wherein the sheet of material defines a plurality of frustoconical structures  that taper in a direction between the first barrier portion and the second barrier portion (tapering frustoconical structures of 60 at least in sections A,B,C, see fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the sheet of material of Tawney (figs. 1-3) so as to define a plurality frustoconical structures that taper in a direction between the first barrier portion and the second barrier portion in view of Tawney (figs. 14-17) in order to provide desired cushioning features that would be achieved by the sheet material defining a plurality of frustoconical structures that taper in a direction between the first barrier portion and the second barrier portion. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the sheet of material of Tawney (figs. 1-3) so as to define a plurality frustoconical structures that taper in a direction between the first barrier portion and the second barrier portion because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04). The applicant has not provided a particular reason for the tapering frustoconical shape of the structures, and the examiner finds that applicant’s specification recites that many shapes of bond areas may be used (para. 91) which would affect the shape of the structures of the sheet material.
The Tawney combined reference fails to teach one or more of the first bond areas being larger than other of the first bond areas and alternating with the other of the first bond areas in the first direction and one or more of the second bond areas being larger than other of the second bond areas and alternating with the other of the second bond areas in the first direction.
Swigart teaches a fluid filled bladder (102) having a plurality of first circular connection areas (106b)(fig. 1B) at an upper surface of the fluid filled bladder (fig. 1B, fig. 1E) and a plurality of second circular connection areas (106b)(fig. 1C) at a lower surface of the fluid filled bladder (fig. 1C, fig. 1E) (para. 53), one or more of the first connection areas (A, see annotated fig.) being larger than other of the first connection areas (B, see annotated fig.) and one or more of the second connection areas (C, see annotated fig.) being larger than other of the second connection areas (D, see annotated fig.)(paras. 37, 57), A and B alternating along the length and width of the bladder so as to form rows of first bond areas, and C and D alternating along the length and width of the bladder so as to form rows of second bond areas (figs. 1B,1C).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have  made one or more of the first bond areas of  the Tawney combined reference larger than other of the first bond areas, and one or more of the second bond areas of the Tawney combined reference larger than other of the second bond areas, the one or more of the first bond areas and the other of the first bond areas alternating in the length and width directions of the bladder (in the first and second directions), the one or more of the second bond areas and the other of the second bond areas alternating in the length and width directions of the bladder (in the first and second directions) in view of Swigart in ordered to provide varied support (para. 8 of Swigart). The examiner notes that the rows of second bond areas of the Tawney/Swigart combined reference would be offset from the rows of first bond areas of the Tawney/Swigart combined reference in the second direction because this feature is taught by Tawney (fig. 2 of Tawney).
Regarding claim 34, the Tawney/Swigart combined reference teaches the one or more of the first bond areas and the other of the first bond areas are spaced apart from one another and alternate in the second direction (figs. 1,2 Tawney, fig. 1B of Swigart).
Regarding claim 36, the Tawney/Swigart combined reference teaches the one or more of the second bond areas and the other of the second bond areas are spaced apart from one another and alternate in the second direction (figs. 1,2 Tawney, fig. 1C of Swigart).
Regarding claim 38, the Tawney/Swigart combined reference teaches the one or more of the first bond areas alternate with the other of the first bond areas in a regularly repeating pattern along a width and a length of the chamber (figs. 1,2 Tawney, fig. 1B of Swigart).
Regarding claim 39, the Tawney/Swigart combined reference teaches the one or more of the second bond areas alternate with the other of the second bond areas in a regularly repeating pattern along the width and the length of the chamber (figs. 1,2 Tawney, fig. 1C of Swigart).

    PNG
    media_image1.png
    717
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    733
    550
    media_image2.png
    Greyscale
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that neither Tawney nor Swigart disclose a tensile element having one or more first bond areas that are larger than other of the first bond areas and alternate with the other of the first bond areas in a first direction extending substantially perpendicular to a longitudinal axis of the fluid-filled chamber to form rows of first bond areas and one or more second bond areas that are larger than other of the second bond areas and alternate with the other of the second bond areas in the first direction to form rows of second bond areas that are offset from the rows of first bond areas in a second direction extending substantially parallel to the longitudinal axis because Swigart doesn’t teach the offset configuration as claimed and the connection sites of Tawney have the same size and shape, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tawney teaches the offset configuration and Swigart modifies Tawney to teach the alternating sizes of bond areas as outlined in the rejection above. 

Conclusion
Any new grounds of rejection presented in this Office action was necessitated by applicant's amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732           

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732